          Case 1:21-cr-00040-TNM Document 18 Filed 02/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                        v.

 PATRICK EDWARD MCCAUGHEY, III,                        Case No. 1:21-cr-00040 (TNM)

                        Defendant.


                                              ORDER

       Defendant Patrick Edward McCaughey, III, seeks to be released on bond. See ECF No.

9. The Government opposes the motion. See ECF No. 11. Having considered the factors set

forth in 18 U.S.C. § 3142(g) and for the reasons stated on the record at the hearing, the Court

denies the Defendant’s motion.

       The Court finds that the Defendant would pose a danger to the community if released.

The Government alleges that the Defendant willingly participated in a large, violent mob that

attempted to force its way into the U.S. Capitol. He has been charged with serious offenses,

including using a stolen police shield to assault two officers. The Court further finds that the

Defendant poses a risk of flight. Among other things, he has no ties to the District of Columbia

and is a dual citizen of another country. The weight of the evidence against the Defendant is

strong and the Defendant is subject to a lengthy period of incarceration if convicted—factors

which provide a motive to flee the country.

       Pursuant to 18 U.S.C. § 3142(e), the Court finds that no other condition or combination

of conditions of release will reasonably assure the safety of the community and reasonably assure

the appearance of the Defendant. For these reasons and for all of the reasons stated at the

hearing on the Defendant’s motion, it is hereby
        Case 1:21-cr-00040-TNM Document 18 Filed 02/12/21 Page 2 of 2




      ORDERED that the Defendant’s [9] Motion for Release on Bond is DENIED.

      SO ORDERED.
                                                                2021.02.12
                                                                18:03:02 -05'00'
Dated: February 12, 2021                      TREVOR N. McFADDEN, U.S.D.J.




                                          2
